Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional applications 62/375257 filed on August 15, 2016 and 62/543,242 filed on August 9, 2017. 

DETAILED ACTION
Claims 1 - 20 are pending in the application.
Claims 1, 6, and 12 are independent. 
This action is Final based on a new 35 U.S.C. §103 prior art reference that was 
 necessitated by the applicant' s amendment dated 03/21/2022; see MPEP §706.07(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 6, 12, and their subsequent dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claims 1, 6, and 12 disclose the element of: “…a point determination tool configured to determine, based on the training data, weak point information for a second substrate, and an exposure recipe of a scanner for patterning the second substrate, one or more regions on the second substrate to be inspected.”  In light of the applicant's argument as to the 35 USC 112(b) rejection. Applicant states that the element of:  "...a point determination tool configured to determine, based on the training data, weak point information for a second substrate, and an exposure recipe of a scanner for patterning the second substrate, one or more regions on the second substrate to be inspected" should be interpreted as: "the point determination tool to determine one or more regions of the subsequent processes wafers to inspect, based on the training data, exposure recipe, and hot spot information for the wafer."  Applicant's interpretation of the element in their response section dated 09/13/2022 gives better form and meaning; but this is not the current form for the claim and the 35 USC 112(b) rejection is maintained for the claims as written on 03/21/2022. 
Also because the current form of the claims, the word "patterning" may be interpreted to be an action word where the point determination tool is performing an action.  This is possibly because of the word "for" preceding the word "patterning" rather than "the", "of", or "a."  However, even if the word “for” was replaced the claim still requires additional language to interpret the meaning of “patterning.”  Thus the 35 USC 112(b) rejection is maintained.
MPEP §2173 states: “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.”  Thus, the claims fail for clarity; and one would not have an understanding of the boundaries of infringement on the stated claim language. The dependent claims that depend from claims 1, 6, and 12 are also rejected under 35 U.S.C. 112(b).  Appropriate action is required. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nara et al. (PG Pub. No. 20010011706), herein “Nara” in view of Fouquet1 et al. (WO 2015189026 A2), herein “Fouquet – 2” filed on May 26, 2015 and published on December 17, 2015. 

Regarding claim 1,
	Nara teaches a yield improvement system (Par. 0003: “in the manufacturing step of the semiconductor device largely exercise an influence on a manufacturing yield of the semiconductor device. To detect them early or preparatorily, a method of inspecting the circuit pattern of the semiconductor wafer in the manufacturing step of the semiconductor device has conventionally been used.”) comprising:
a training tool configured to generate training data based on receipt of one or more verified results of an inspection of a first substrate; (Par. 0007: “In the above defect inspection, although the images of the adjacent similar circuit patterns are formed and compared to thereby automatically detect a defect, in the inspection, it is necessary to cope with wafers of various pattern layouts or patterns of various materials. To accurately compare the adjacent patterns, it is necessary to previously obtain a layout of the pattern, namely, a layout of a chip (or die) or shot on the wafer and register it as an inspecting condition of the wafer to be inspected (hereinafter, referred to as an inspection-subject wafer). To form an image suitable for inspection in various materials, it is necessary to set brightness of the image and a contrast of the pattern or a background to proper values and register them as inspecting conditions of the inspection-subject wafer. In the above conventional apparatus, however, there is no disclosure about a procedure for setting the inspecting conditions and an operating method, and it takes one to several hours to fully set the proper inspecting conditions with respect to a wafer whose operation is complicated and which newly becomes a target of inspection. In a semiconductor manufacturing line, since a pattern inspection is executed with regard to a plurality of products (namely, a plurality of circuit pattern layouts) and a plurality of steps (namely, a plurality of materials and a plurality of detailed circuit pattern shapes), it is necessary to set a large number of inspecting conditions, so that there is a problem that it takes an extremely long time for various operations in the inspection, particularly, for the inspecting condition setting operations.”) and
a point determination tool (optical microscope 19) configured to determine one or more regions on a second substrate to be inspected. (Par. 0089: “…the inspection is executed by the image processing instructing portion 90. By repeating those operations, the inspecting conditions suitable for the inspection can be searched.” Par. 0090: “…the optical microscope 19, selects again the condition setting position, and repeats the operations in a range from the image obtaining to the condition setting. The condition setting of the operator can be supported by those operations.”  Par. 0278: “…since the defect image is simultaneously displayed on the side adjacent to the information of the defect region of the wafer which is being inspected, causes of the generation of the defect can be easily predicted.”  See also Par. 0272, 0320.  Examiner’s Note – Chou, cited for claim 20 below, also teaches inspecting a second (subsequent) wafer or regions in Par. 0045: “…next wafer…”) 
	Nara also teaches that the regions of inspection are based on the exposure recipe and teaches an exposure recipe for a scanner of the second substrate. (Par. 0016: “…is inspected by using an image formed by irradiating white light, a laser beam, or a charged particle beam, when various conditions necessary for the inspection are set, its operating efficiency can be improved.” Par. 0051: “FIGS. 24A to 24C are diagrams showing inspection regions each showing the number of scans of an electron beam.” Par. 0023: “…according to the invention, the apparatus has a monitor for sequentially or arbitrarily displaying: a recipe set picture plane to set inspecting conditions; a trial inspection picture plane for obtaining an image by irradiating the light laser beam, or charged particle beam to a part of a region on the inspection-subject substrate on the basis of the recipe before the actual inspection and confirming the recipe; and an inspecting picture plane for executing the actual inspection of a predetermined region on the inspection-subject substrate and displaying a resultant image.” Par. 0091: “An inspecting procedure is classified into a recipe forming mode, an inspecting mode, and a defect confirming mode. FIG. 4 is a flowchart showing a main procedure of the inspection in the circuit pattern inspection apparatus shown in the first embodiment. Instructing buttons of those modes are always displayed on the screen of the monitor 95. The recipe forming mode includes steps 1 to 3. First, a kind file and a step file for inputting various data that is peculiar to a wafer and various data during the manufacturing process are set (step 1). Subsequently, inspecting conditions such as cell region setting, inspection region setting, and the like are set (step 2). A trial inspection such that an electron beam is irradiated to only a part of the wafer and the inspection is simulated in accordance with preset inspecting conditions and inspecting conditions are determined is executed (step 3). The actual inspection is executed in the inspecting mode (step 4). The defect extracted by the inspection is confirmed in the defect confirming mode (step 5).” Par. 0106: “Fig. 8 is a flowchart in the recipe forming mode. The recipe forming mode can be designated by clicking the "form recipe" button 108 shown in FIG. 6 by the mouse or the like. In the recipe forming mode, important steps are the cell region setting, inspection region setting, trial inspection, and final trial inspection.”  See also Paragraphs 0098 and 0099. Nara teaches that the inspection region will be changed based on the recipe of making the wafer and manufacturing processes. Chou, cited for claim 20 below, teaches using a scanner as an inspection tool and also teaches recipes in several paragraphs; and also teaches changing the recipe based on the weak point information (Par. 0047).)  

	Nara does not teach that the inspection is based on training data and weak point information or an exposure recipe of a scanner for patterning the second substrate. However, Fouquet - 2 does teach to inspect based on the training data, (model or experimental model. Fouquet – also teaches training or learning that creates the models in paragraph 0094. ) weak point information (hot spot(s); Fouquet – 2 discloses 112 instances.) for a second substrate, (See Par. 0084 – 0095. Par. 0095 discloses the sequence of inspection of a previous substrate and the next substrate. Several other paragraphs teach inspection using prediction and uses the prediction for inspection of the next die or wafer.) 
	and an exposure recipe (processing parameters or exposure) of a scanner (scanner or stepper or lithographic apparatus, Par. 0003, 0074 and there are 42 instances of lithographic process or apparatus.) for patterning2 of the second substrate, one or more regions3 (map or hot spot location) on the second substrate to be inspected. (Par. 0089: “Another way to make this determination is to use a computational model to simulate an image or expected patterning contours of the hot spot under the adjusted processing parameters and determine the expected image or contour parameters from such simulation. The determined existence and/or characteristics of a residue defect may serve as a basis for a decision of disposition: rework, detailed inspection using, for example, an inspection tool, or acceptance.”   Par. 0084: “Fig. 2 shows a flow chart for a method of defect prediction for a device manufacturing process, according to an embodiment. In step 211, at least a hot spot is identified using any suitable method from a portion of a design layout. For example, the hot spot may be identified by analyzing patterns in the portion of the design layout using an empirical model or a computational model. In an empirical model, images (e.g., resist image, optical image, etch image) of the patterns are not simulated; instead, the empirical model predicts defects or probability of defects based on correlations between processing parameters, parameters of the patterns, and the defects. For example, an empirical model may be a classification model or a database of patterns prone to defects. In a computational model, a portion or a characteristic of the images is calculated or simulated, and defects are identified based on the portion or the characteristic. For example, a line pull back defect may be identified by finding a line end too far away from its desired location; a bridging defect may be identified by finding a location where two lines undesirably join; an overlapping defect may be identified by finding two features on separate layers undesirably overlap or undesirably not overlap. An empirical model is usually less computationally expensive than a computational model. In an example, the hot spots and/or their locations may be determined experimentally, such as by FEM wafer inspection or a suitable metrology tool.” See also Par. 0082, 0085, 0088 (focus position using processing parameters of a pattern), 0095, and claim 21.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of inspecting a substrate on a wafer and changes the inspection process and/or area/region based on the recipe using an electron beam as in Nara with a method and system that uses a training set of observations to create models and to predict hot spot areas that are sensitive to process conditions; and select patterns and process condition parameters to inspect certain regions or dies that may contain hot spots as in Fouquet - 2 in order to optimize the semiconductor manufacturing process by predicting the existence of hot spots to be inspected. (Par. 0002 and 0009). 

Regarding claim 5,
	Nara and Fouquet - 2 teach the limitations of claim 1 which claim 5 depends. Nara also teaches that the first substrate and the second substrate are processed by a scanner, a development tool, an etching tool and an ash tool.  (Par. 0096: “As shown in the diagram, the process for the semiconductor device starts from a wafer deposition and surface oxidation step (step 61) and is constructed by a plurality of steps (step 62). A pattern forming step among those steps is further finely divided. The pattern forming step mainly comprises steps of: a film deposition (step 63); a photosensitive resist coating (step 64); sensitizing (step 65); a development (step 66); etching (step 67); a resist removal (step 68); and cleaning (step 69). Since the semiconductor device comprises multilayer film deposition steps, the same steps as those steps are repeated many times. If the manufacturing conditions are not optimized in the above steps, an inconvenience such that a circuit pattern of the semiconductor device which is formed on the wafer is not normally formed occurs. Therefore, it is necessary to provide automatic appearance inspecting steps (steps 11 and 12) after the step in which a state of the device cannot be confirmed later.” Examiner’s Note – One having ordinary skill in the art understands that a resist removal tool is an ash tool.  Par. 0094: “The inspection-subject substrates to which the inspection method or apparatus according to the invention is applied are mainly classified into two kinds. One is a wafer during the manufacturing step of a semiconductor device and the other is a mask, reticle, or the like which is used in the manufacturing of a semiconductor device. Among semiconductor device products, the invention can be mainly applied to various products such as product mainly comprising a memory circuit, logic circuit product, bipolar memory, logic product, BiCMOS product, microprocessor product, and the like. Among the masks and reticles, the invention can be applied to various masks and reticles such as phase-shift reticle, mask for X-ray exposure, reticle for excimer exposure, and the like.”  See also Par. 0070, 0077, and 0229.) 

Regarding claim 6, it is directed to a method of steps to implement the system or apparatuses set forth in claim 1.  Nara and Fouquet - 2 teach the claimed system or apparatuses in claim 1.  Therefore, Nara and Fouquet - 2 teach the method of steps in claim 6.

Regarding claim 11, it is directed to a method of steps to implement the system or apparatuses set forth in claim 5.  Nara and Fouquet - 2 teach the claimed system or apparatuses in claim 5.  Therefore, Nara and Fouquet - 2 teach the method of steps in claim 11.

Regarding claims 12 and 15, they are directed to a non-transitory computer readable storage medium to implement the system or apparatuses set forth in claims 1 and 5 respectively.  Nara and Fouquet - 2 teach the claimed system or apparatuses in claims 1 and 5.  Therefore, Nara and Fouquet - 2 teach the non-transitory computer readable storage medium in claims 12 and 15.

Regarding claim 14,
	Nara and Fouquet - 2 teach the limitations of claim 12 which claim 14 depends. Fouquet - 2 also teaches that verified results are generated on a comparison of one or more monitor results of the first substrate with one or more design parameters, and/or wherein the one or more monitor results are generated by a monitoring tool, based on at least one of a spatial pattern determination, a pattern size measurement and a pattern shift measurement.  (Par. 0092. See also Par. 0091, 0095, Examiner’s Note – Chou used in the previous office action may also teach this element in Par. 0019 – 0022, 0044, and 0045.) 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Fouquet - 2 in further view of Chou et al. (US PG Pub. No. 20120314054).

Regarding claim 20,
	Nara and Fouquet - 2 teach the limitations of claim 1 which claim 20 depends. Chou teaches that wherein the exposure recipe for the scanner of the second substrate is determined based on the one or more verified results of the inspection of the first substrate. (Par. 0035: “In the present invention "hot spot" of a wafer of a semiconductor process implies a possible defect location within a die or a device provided by a prediction of a numerical simulation, a verified result of a previous inspection output of other defect scanning tool (e.g., a klarf file), and a historical wafer map result collected from previous wafers which experienced all fabrication processes.” See also Chou claim 5. Examiner’s Note – Fouquet - 2 may also teach this element as a process variation module.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of inspecting a substrate on a wafer and changes the inspection process and/or area/region based on the recipe using an electron beam as in Nara with a method and system that uses a training set of observations to create models and to predict hot spot areas that are sensitive to process conditions; and select patterns and process condition parameters to inspect certain regions or dies that may contain hot spots as in Fouquet - 2 with verifying the result of the inspection of the first substrate as in Chou in order to provide a prediction of a numerical simulation. (Chou claim 5)

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Fouquet - 2 in further view of Bhaskar et al. (US PG Pub. No. 20170193400), with a provisional application filing date of December 31, 2015.  

Regarding claim 2,
	Nara and Fouquet - 2 teach the limitations of claim 1 which claim 2 depends. They do not teach deep learning. However, Bhaskar does teach that the training tool is configured to use a deep neural network to analyze the one or more verified results for generating the training data.  (Par. 0007: “Defect review typically involves re-detecting defects detected as such by an inspection process and generating additional information about the defects at a higher resolution using either a high magnification optical system or a scanning electron microscope (SEM). Defect review is therefore performed at discrete locations on the wafer where defects have been detected by inspection. The higher resolution data for the defects generated by defect review is more suitable for determining attributes of the defects such as profile, roughness, more accurate size information, etc.”  Par. 0081: “As described above, therefore, the transfer learning training input generation may use one or more I)OEs such as one or more of PWQ, FEM, and overlay-PWQ wafers as generators of systematic defects. In other words, the machine learning based model may be trained by using information generated from a PWQ or FEM wafer that can act as a generator of systematic defects. In general, PWQ is a technique invented by KLA-Tencor in the early 2000s for lithography focus and exposure process window characterization and is widely adopted in one form or another. The basis for PWQ is to create an inspector compatible wafer where there are nominal dice and modulated dice next to each other in a systematic fashion to maximize signal for the inspector. Similar wafers can be made for determining overlay margins. While PWQ and their "cousin" FEM wafers are primarily used for determining process margin today, they can be repurposed for training deep neural networks (or any other machine learning based model described herein) with real defects since they will occur in abundance on a given wafer. These wafers and the information generated from them can then be used as a set of training samples for the re-training described further herein. However, such samples may not provide a complete set of possible defects since there is no guarantee to see all defect types on such wafers. Therefore, the information generated from such wafers may be complemented with other information generated by synthetic defect generation, which may be performed in a number of different manners as described further herein.” Par. 0064 and 0065. See Examiner’s Note below4.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of inspecting a substrate on a wafer and changes the inspection process and/or area/region based on the recipe using an electron beam as in Nara with a method and system that uses a training set of observations to create models and to predict hot spot areas that are sensitive to process conditions; and select patterns and process condition parameters to inspect certain regions or dies that may contain hot spots as in Fouquet - 2 with using a deep neural network system to predict and learn the defects on a wafer as in Bhaskar in order to have a learning system that makes predictions on data and such models can yield superior performance.  (Par. 0066 and 0097)


Regarding claim 7, they are directed to a method of steps to implement the system or apparatuses set forth in claim 2.  Nara, Fouquet - 2, and Bhaskar teach the claimed system or apparatuses in claim 2.  Therefore, Nara, Fouquet - 2, and Bhaskar teach the method of steps in claim 7.

Regarding claim 13, it is directed to a non-transitory computer readable storage medium to implement the system or apparatuses set forth in claim 2.  Nara, Fouquet - 2, and Bhaskar teach the claimed system or apparatuses in claim 2.  Therefore, Nara, Fouquet - 2, and Bhaskar teach the non-transitory computer readable storage medium in claim 13.

Claims 3, 4, 9, 10, and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Fouquet - 2 in further view of Fouquet et al. (US PG Pub. No. 20150356233), herein “Fouquet” with a publication date of December 10, 2015.

Regarding claim 3,
	Nara and Fouquet - 2 teach the limitations of claim 1 which claim 3 depends. They do not teach a high density focus map of an exposure recipe.  However, Fouquet does teach that the training tool is further configured to generate the training data based on the exposure recipe, and/or wherein the exposure recipe comprises a high density focus map. (Par. 0097: “One source may be data 310 of the processing apparatus, such as parameters of the source, projection optics, substrate stage, etc. of a lithography apparatus. Another source may be data 320 from various substrate metrology tools, such as wafer height map, focus map, CDU map, overlay map etc. Data 320 may be obtained before substrates are subject to a step (e.g., etch) that prevents reworking of the substrate. Another source may be data 330 from various patterning device metrology tools, mask CDU map, mask film stack parameters variation, etc. Yet another source may be data 340 from an operator of the processing apparatus.” Par. 0098: “FIG. 4 shows an exemplary implementation of step 214 of FIG. 2. The processing parameter 420 may be used as input (e.g., independent variables) to a classification model 430. The processing parameter 420 may include a characteristic of the source (e.g., intensity, pupil profile, etc.), a characteristic of the projection optics, dose, focus, characteristics of the resist, a characteristic of development and post-exposure baking of the resist, or a characteristic of etching, actual wafer stage position and tilt, actual reticle stage position and tilt. The term "classifier" or "classification model" sometimes also refers to the mathematical function, implemented by a classification algorithm, that maps input data to a category. In machine learning and statistics, classification is the problem of identifying to which of a set of categories 440 (sub-populations) a new observation belongs, on the basis of a training set of data containing observations (or instances) whose category membership is known. The individual observations are analyzed into a set of quantifiable properties, known as various explanatory variables, features, etc. These properties may variously be categorical (e.g. "good"--a lithographic process that does not produce defects or "bad"--a lithographic process that produces defects; "type 1", "type 2", . . . "type n"--different types of defects). Classification is considered an instance of supervised learning, i.e. learning where a training set of correctly identified observations is available.” See also Par. 0099.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of inspecting a substrate on a wafer and changes the inspection process and/or area/region based on the recipe using an electron beam as in Nara with a method and system that uses a training set of observations to create models and to predict hot spot areas that are sensitive to process conditions; and select patterns and process condition parameters to inspect certain regions or dies that may contain hot spots as in Fouquet - 2  with having a processing apparatus that uses a focus map as a processing parameter as in Fouquet in order to identify a hot spot from the portion of the design layout; determining a range of values of a processing parameter of the device manufacturing process for the hot spot, wherein when the processing parameter has a value outside the range, a defect is produced from the hot spot with the device manufacturing process; determining an actual value of the processing parameter; determining or predicting, using the actual value, existence, probability of existence, a characteristic, or a combination thereof, of a defect produced from the hot spot with the device manufacturing process. (Par. 0004)

Regarding claim 4,
	Nara and Fouquet - 2 teach the limitations of claim 1 which claim 4 depends. Fouquet – 2 may teach, but Nara does not teach verifying the results of design parameters.  However, Fouquet does teach that wherein the one or more verified results are generated by a verification unit, based on a comparison of one or more monitor results of the first substrate with one or more design parameters, and/or wherein the one or more monitor results are generated by a monitoring tool, based on at least one of a spatial pattern determination, a pattern. (Par. 0096: “In optional step 217, an indication of which hot spots are subject to inspection may be made at least partially based on the determined or predicted existence, probability of existence, one or more characteristics, or a combination thereof, of the residue defect or the defect. For example, if a substrate has a probability of having one or more residue defects or defects, the substrate may be subject to substrate inspection. The prediction or determination of residue defects or defects feeds forward to inspection. These hot spots may be actually inspected using a suitable inspection tool to confirm whether a defect is actually present, which makes it possible to avoid inspecting all patterns in the portion of the design layout. In the known lithographic process flow, an initial bright-field inspection is performed (typically "die-to-die" or "die-to-database") substantially on the whole substrate to get an initial indication where possible defects may be located on the substrate. This is a relatively time consuming process in which possible defects may be identified at random. The currently known bright-field inspection tools capture a relatively low resolution image from which only an indication of a possible defect can be obtained (often via the interpretation of the image by an experience operator).”) 

Regarding new claim 16,
Nara, Fouquet - 2, and Fouquet teach the limitations of claim 4 which claim 16 depends. Fouquet - 2 also teaches that the exposure recipe is determined based on the one or more monitor results.  (Par. 0090: “In optional step 215, the processing parameter may be adjusted or compensated for using the existence, probability of existence, characteristics, or a combination thereof as determined in step 214 (i.e., the prediction or determination is fed back to adjust the processing parameter), so that the defect is eliminated or its severity reduced. This process may, for example, be used to continuously monitor drift in the lithographic process and reduce this drift.”) 

Regarding claims 9, 10, and 17 they are directed to a method of steps to implement the system or apparatuses set forth in claims 4, 3, and 16 respectively.  Nara, Fouquet - 2, and Fouquet teach the claimed system or apparatuses in claims 4, 3, and 16.  Therefore, Nara, Fouquet - 2, and Fouquet teach the method of steps in claims 9, 10, and 17.

Regarding claims 18 and 19, they are directed to a non-transitory computer readable storage medium to implement the system or apparatuses set forth in claims 16 and 3 respectively.  Nara, Fouquet - 2, and Fouquet teach the claimed system or apparatuses in claims 16 and 3.  Therefore, Nara, Fouquet - 2, and Fouquet teach the non-transitory computer readable storage medium in claims 18 and 19.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nara in view of Fouquet - 2 in further view of Asao et al. (Japanese Patent number 2013168498), herein “Asao.”

Regarding claim 8,
	Nara and Fouquet - 2 teach the limitations of claim 6 which claim 8 depends. Nara may also teach the elements of claim 8 in paragraphs 0016, 0023, and 0091.  However Asao explicitly teaches the elements of claim 8 and teaches that the generating training data is further based on the exposure recipe.  (Par. 0013: “The recipe execution time computing device causes the neural network to learn the relationship between the existing recipe condition and the existing operation time for the recipe condition, and the recipe inspection time is input from the input recipe condition using the learned neural network. It is characterized in that it comprises a functional unit that predicts.” Par. 0016: “…the recipe execution time calculation device causes the neural network to learn the relationship between the existing recipe condition and the existing operation time for the recipe condition, and the data is input to the recipe condition input unit using the learned neural network. It is characterized by having a functional part which predicts said recipe inspection time displayed on said production management host computer from said recipe conditions.”  See also 0023, 0026, 0038, and abstract.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of inspecting a substrate on a wafer and changes the inspection process and/or area/region based on the recipe using an electron beam as in Nara with a method and system that uses a training set of observations to create models and to predict hot spot areas that are sensitive to process conditions; and select patterns and process condition parameters to inspect certain regions or dies that may contain hot spots as in Fouquet - 2 with having the training data that is based on the exposure recipe as in Asao in order to solve problems of the prior art by providing accurate recipe times that enables efficient device operation by the Computer Integrated Manufacturing.  (Par. 0009 and 0035)


Response to Applicant’s Argument

Applicant has amended the application on 03/21/2022; however, the final rejection dated 06/14/2022 required a replacement reference (Fouquet -2) that is shown in this new final action.    Fouquet - 2 was necessitated by amendment and teaches the new claim limitations and therefore this action is made final.  Fouquet – 2 was cited by the Korean Industrial Property Tribunal that denied the patent (see page 4 in the attached reference); and may teach similar or the same elements of Fouquet cited herein. 
The 35 USC 112(b) rejection is also maintained as the element described above is awkward and has interpretation problems with the word “patterning.”   
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (US PG Pub. No. 20180218090) teaches many of the same elements as Fouquet - 2 cited in this current rejection and are common inventors.’
Korean Industrial Property Tribunal decision denying patent dated March 14, 2022.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fouquet – 2 is related to US Application 14/730,993, published as 20150356233 and has domestic benefit from U.S. Provisional Patent Application No. 62/010,221, filed June 10, 2014 and U.S. Provisional Application No. 62/023,589 filed July 11, 2014. Also US PG Pub. ‘233 is cited below starting with claim 3.
        2 Fouquet – 2 discloses 102 instances of “pattern” or “patterns” or patterning.
        3 Fouquet – 2 teaches in many paragraphs the inspection map or hot spots that may be inspected.
        4 Examiner’s Note – Bhaskar teaches in provisional application 62/273985, filed on December 31, 2015, in several pages a deep neural network learning system/tool especially on page 5, item 9.